STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   FOR PUBLICATION
In re YARBROUGH, Minors.                                           January 19, 2016

                                                                   Nos. 326170; 326171
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 14-516963-NA


Before: JANSEN, P.J., and CAVANAGH and GLEICHER, JJ.

JANSEN, J. (concurring).

        I concur in the majority opinion. I write separately to emphasize that the holding in this
case is inherently fact-specific and does not require authorization of expert witness funding in
every termination case involving allegations of abuse or neglect or in every case in which the
respondent cannot afford to consult with an expert witness. Expert witness funding is necessary
in this case since there were two conflicting theories regarding the cause of JPY’s injuries. The
St. John Hospital testing revealed no evidence of injuries in the brain, while the Children’s
Hospital testing revealed severe injuries and abnormalities indicative of abuse. As noted by the
majority, the medical records indicated a “profoundly important contradiction,” and respondents’
attorneys could not resolve or understand the contradiction without expert assistance.

        However, the reasoning in this case does not extend to all termination cases in which the
petitioner alleges abuse or neglect or the respondent cannot afford to consult an expert witness.
Instead, in each case in which a respondent requests expert witness funding, the chief judge must
employ the Eldridge due-process test to determine whether to authorize reasonable expert
witness funding based on the facts of the case at hand. See Mathews v Eldridge, 424 U.S. 319,
334; 96 S. Ct. 893; 47 L. Ed. 2d 18 (1976) (“(D)ue process is flexible and calls for such procedural
protections as the particular situation demands.”) (emphasis added). I respectfully concur.



                                                            /s/ Kathleen Jansen




                                               -1-